oe tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington dic u ll kekrkkkrekrkererreerererererererre krkekekkekerererkrereerrerrreeerer krhkkekrrerkerrerererererereeeeere legend taxpayer a kekkekerke rekkrerke freese taxpayer b eee eeeeeeees ira x we ek kkrkekekrekekrererkeeerkre company o ira y bank b - sheena eeeeeeeeeeee rk krkkekkkekkeakeekeke krhrek bank w amount d amount e individual m company p company l kekkkeke kkerkeke rkkekkeee - kk jo ii ok er aakkakrkakarkerkerreae hiddink ii eter rrrrrrrs mk kee jed doeob eid krrkekerererrrererer eere r krrererekerekrerererere dear keekeekrekrerreekarrrrereeke this is in response to your letter dated june correspondence dated date as supp date date and s your behalf by your authorized representative the day rollover requirement contained in s revenue code the code’ as supplemented by emented by correspondence dated pptember submitted on in which you request a waiver of ection d of the internal the following facts and representations have perjury in support of your request been submitted under penalties of taxpayer a obtained a divorce from her husband taxpayer b in property settlement agreement was entered in taxpayer b which provided that taxpayer b s individual_retirement_arrangement ira x he ira to be established in taxpayer a’s name a pursuant to a court orde that on july taxpayer b’s ira x to taxpayer a’s ira y a to between taxpayer a and nall transfer an amount from the raintained with company o to an bank b it has been represented amount e was transferred from taxpayer a states that individual m the attor divorce proceedings advised her to withdraw fees and other taxes and penalties taxpayer dated july individual m and the other payable to the u s she has no knowledge and experience in deal taxes and that she relied on the advice and re making the withdrawal from ira y ney who represented her during the funds from ira y to pay his legal a submitted copies of two checks treasury taxpayer a asserts that ing with finances investments or commendations of individual m in drawn on bank b formerly bank w one payable to taxpayer a went to her a on march her tax_return for the tax_year taxpayer explained to her that other options were availa and tax obligations rather than withdrawing m further asserts that by the time company p ex 60-day time period for redepositing amount d taxpayer a states that had she been properly consequences of withdrawing amount d from other options available to pay her legal fees countant company p to prepare a asserts that company p le to her for paying her legal fees ney from ira y taxpayer a plained other options to her the back into an ira had expired advised of the income_tax ira y she would have pursued based upon the foregoing facts and represent waive the day rollover requirement with rege pect d from ira y tions you request that the service to the distribution of amount sec_408 of the code provides that e sec_408 any amount_paid or distributed xcept as otherwise provided in out of an ira shall be included in kkkkekeerkeeererrrekere gross_income by the payee or distributee as th provided under sec_72 of the code le case may be in the manner sec_408 of the code defines and prov rollovers sec_408 of the code provides that sektion d of the code does not apply to any amount_paid or distributed out whose benefit the ira is maintained if- of an ira to the individual for ides the rules applicable to ira i il the entire amount received including paid into an ira for the benefit of suc day after the day on which the individ distribution or the entire amount received including paid into an eligible_retirement_plan such individual not later than the payment or distribution is received e which may be paid into such plan ma amount received which is includible ir regard to sec_408 money and any other_property is ‘individual not later than the al received the payment or money and any other_property is ther than an ira for the benefit of day after the date on which the ‘cept that the maximum amount y not exceed the portion of the gross_income determined without sec_408 of the code provides th to any amount described in sec_408 an ira if at the time during the 1-year period such individual received any other amount de from an ira which was not included in gross of sec_408 sec_408 of the code provides a partial rollovers i received by an individual from nding in the day of such receipt cribed in sec_408 come because of the application milar 60-day rollover period for sec_408 of the code provides tha d a day requirement under sec_408 t would the failure to waive such requiremen conscience including casualty disaster or o control of the individual subject_to such requi after date are eligible for the the code the secretary may waive the and d d of the code where be against equity and good er events beyond the reasonable h ment only distributions that occur vaiver under sec_408 of revproc_2003_16 r b prov grant a waiver of the 60-day rollover requiren the service will consider all relevant facts an errors committed by a financial_institution es that in determining whether to ent pursuant to sec_408 circumstances including inability to complete a rollover due krekekkeekeekrerereeeree to death disability or hospitalization incarcera foreign_country or postal error the use of a the case of payment by check whether the cht elapsed since the distribution occurred tion restrictions imposed by a mount distributed for example in ck was cashed and the time to pay off a sed amount d from the facts submitted it appears that you u gations it also appears from the personal debt and other personal financial obli distributed from ira y you did facts submitted that at the time amount d was not have the intent to roll over the distribution fo another ira the committee reports describing the legislative intent indica rollover provisions to allow portability between iras using a distribution from an ira to settle not consistent with the intent of congress to allow portability between eligible retirement plans e that congress enacted the eligible retirement plans including personal financial obligations is under the circumstances presented in this cas rollover requirement would not be against equ the request to waive the day rollover period amount d from ira x is denied and amount rollover_contribution under code sec_408 requirement was not satisfied e the failure to waive the 60-day ity or good conscience therefore iwith respect to the distribution of will not be considered a valid i because the 60-day nt of the transactions described bn of either the code or regulations no opinion is expressed as to the tax treatme herein under the provisions of any other sectiq which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or y satisfy the requirements of code t to this transaction taxpayer a ints in ira y to a new ira she address an opinion as to whether i s of the code sec_408 nor quences if any of the trustee-to- new ira at company l this ruling does assumes that ira x and ira sec_408 of the code at all times relevan states that she subsequently transferred amo maintains at company l this ruling does no taxpayer a’s new ira meets the requirement does is express an opinion as to the tax cons trustee transfer of amounts from ira y to the a copy of this ruling is being sent to your auth accordance with a power_of_attorney on file in orized representative in this office bited by others as precedent a caaatanee if you have any questions concerning this rulijg please contact erkrkrik kar irr eker eker eerie eia er eer eer e t e_p r a t2 t ve pay a joe yused joy re e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
